DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 13 October 2020.  In view of this communication, claims 1-11 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 13 October 2020 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second housing” (claim 6, line 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be 
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Synchronous Electrical Machine With Rotor Having Angularly Shifted Portions.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim(s) 7 is/are objected to because of the following informalities:  
Claim 7 recites, in line 2, the phrase “wherein the electrical machine it comprises a casing”.  The term “it” should be removed from this phrase.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3 and 9-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “the integrated electronic device”.  There is insufficient antecedent basis for this limitation in the claims.  It is unclear whether this limitation is intended to recite “an” integrated electronic device, or whether the claim was intended to depend from claim 2.
Claim 9 recites the limitation “the first notch”.  There is insufficient antecedent basis for this limitation in the claims.  While the preceding claims recite “a plurality of notches” and “each successive notch”, none of these notches has been defined as the “first” instance.  In the grounds of rejection that follow, the “first notch” has been interpreted as referring to the innermost notch, closest to the position where the coiling of the ferromagnetic sheet metal begins.
Claim 9 recites the term “e” in the formula recited therein.  However, the term “e” is not defined until the subsequent claim.  Thus, the formula recited in claim 9 is indefinite because no meaning is associated with the second term.  In the grounds of rejection that follow, this claim has been interpreted as requiring that the distance between notches increases as the strip of ferromagnetic sheet metal is wound.
Claim 11 recites the limitations “the integrated electronic device” and “the first housing.  There is insufficient antecedent basis for these limitations in the claims.  It is unclear whether the first limitation is intended to recite “an” integrated electronic device, or whether the claim was intended to depend from one of claims 8-10.  It is unclear whether the second limitation is intended to recite the same “sealed” housing recited earlier in the claim, or an additional housing.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. — Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 11 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 recites “The method” of claim 1.  However, claim 1 recites a synchronous electrical machine, not a method of assembling such a machine.  Thus, claim 11 does not include all the limitations of, or further limit, said machine
The Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claim(s) 1-2 and 4-8 are allowed.
Claim(s) 3 and 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, a synchronous electrical machine configured to drive a rotating element in rotation around an axis of rotation of the electrical machine or to generate electrical energy from the mechanical energy transmitted by said rotating element, wherein the electrical machine comprises: 
a stator disposed around the axis of rotation of the electrical machine, comprising a ring extending along a preferred plane perpendicular to said axis of rotation and comprising a winding and a denture comprising teeth extending parallel to the axis of rotation from the ring, said winding being coiled around the denture according to the preferred plane and the denture delimiting an inner zone of the stator around the axis of rotation, 
a rotor, comprising a first portion extending in p first preferred directions parallel to the preferred plane, a second portion extending in p second preferred directions angularly shifted by π/p with respect to the first preferred directions of the first portion and parallel to the preferred plane, and an intermediate portion linking the first portion to the second portion, the rotor being arranged in such a way that at least the second portion and the intermediate portion are in the inner zone of the stator and that the second portion is located on the side of the ring, and 
- an excitation coil for exciting the rotor, fixed with respect to the stator, supplied with DC electric current, positioned around the intermediate portion of the rotor and configured so as to generate a magnetic flux in the rotor through magnetic induction, such that the first portion of the rotor constitutes p north magnetic poles of the rotor and the second portion of the rotor constitutes p south magnetic poles of the rotor.
The prior art does not disclose the claw-type stator, as recited above, in combination with the excitation coil being fixed and positioned around the intermediate portion of the rotor.  Calley, cited below, discloses a similar device but with a rotating excitation coil rather than a stationary one.  Mallick, also cited below, discloses a stationary excitation coil, but does not disclose the claw-type stator.  Since there does not appear to be any reason why one of ordinary skill in the art would have combined the teachings of these references, the claimed invention is neither anticipated nor rendered obvious by the prior art.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Körner (US 2015/037256 A1) discloses an electrical machine comprising a first housing isolating the stator and providing a first cooling fluid thereto, and a second housing isolating the rotor and providing a second cooling fluid thereto.

    PNG
    media_image1.png
    433
    694
    media_image1.png
    Greyscale

Lin et al. (US 2014/0111059 A1) discloses an electrical machine comprising a stator formed by providing a strip of ferromagnetic sheet metal, cutting a plurality of notches in said sheet metal, and coilin the strip in an Archimedean spiral.

    PNG
    media_image2.png
    445
    528
    media_image2.png
    Greyscale

Calley (US 2009/0160288 A1) discloses a synchronous electrical machine according to claims 1 and 7, except that the excitation coil [140] is not fixed relative to the stator.

    PNG
    media_image3.png
    476
    614
    media_image3.png
    Greyscale

Berwald et al. (US 2005/0258705 A1) discloses a stator formed by spirally coiling a strip of ferromagnetic sheet metal, then cutting a plurality of notches to accommodate stator windings.

    PNG
    media_image4.png
    262
    503
    media_image4.png
    Greyscale


Decristofaro et al. (US 2004/0046470 A1) discloses a stator formed by spirally coiling a strip of ferromagnetic sheet metal, wherein each successive notch is spaced farther apart than the previous notch.

    PNG
    media_image5.png
    400
    494
    media_image5.png
    Greyscale

Sakamoto (US 5,854,526) discloses a synchronous electrical machine comprising a stator having a ring perpendicular to the axis of rotation and a plurality of teeth extending parallel the axis and having coils wrapped around them.

    PNG
    media_image6.png
    347
    499
    media_image6.png
    Greyscale


Godkin et al. (US 4,611,139) discloses a synchronous electrical machine as recited in claim 1, except that the rotor does not comprise an intermediate portion and the stator does not comprise a denture with teeth.

    PNG
    media_image7.png
    265
    468
    media_image7.png
    Greyscale

Mallick et al. (US 4,385,251) discloses a synchronous electrical machine as recited in claim 1, except that the stator does not comprise a denture with teeth extending parallel to the axis of rotation.

    PNG
    media_image8.png
    413
    479
    media_image8.png
    Greyscale

Lenny (US 3,437,897) discloses an electrical machine comprising an integrated electronic device arranged inside the stator.

    PNG
    media_image9.png
    555
    513
    media_image9.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834